DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
The present office action is based upon the Applicant’s Arguments in APPEAL BRIEF, filed 02/24/2022. Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(a) has been fully considered and Persuasive. Therefore, the rejection has been withdrawn.
Rejection(s) under 35 U.S.C 101 has been withdrawn in view of an Examiner’s amendment, set forth below.
Claims 1-4 are pending in current application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on April  22nd, 2022 after an interview with Erick Preston on  April 19th, 2022.
The application has been amended as follows:
Claims 1-3 have been amended.
IN THE CLAIMS
Claim 1 (Currently Amended). A robot control apparatus for obtaining an angle of each joint of a 6-axis vertical articulated robot when a position and a posture of an end effector attached on a sixth axis are given, wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other, the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other, the fourth axis and a third axis of a third joint perpendicularly intersect each other, and there is a predetermined amount of offset between the sixth axis and the fourth axis, the robot control apparatus comprising:
determination circuitry to sequentially determine a point of interest, which is a point on a circumference of a circle having the predetermined amount of offset as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis and the fifth axis and the plane which is orthogonal to the sixth axis;
a first calculation circuitry to calculate a second intersection point, which is an intersection point of the fourth axis and the third axis, when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis;
a second calculation circuitry to calculate an inner product value of a first vector directed from the second intersection point calculated by the first calculation circuitry to the point of interest and a second vector directed from the point of interest to the first intersection point; and
estimation circuitry to estimate that the point of interest, when an absolute value of the inner product value is less than or equal to a predetermined threshold, is an intersection point of the fifth axis and the fourth axis; 
wherein the sequentially determination of the point of interest, the calculation of the second intersection point, the calculation of the inner product value of the first vector, and the estimation that the point of interest is the intersection point of the fifth axis and the fourth axis are all performed in real-time.

Claim 2 (Currently Amended). A method of obtaining an angle of each joint of a 6-axis vertical articulated robot when a position and a posture of an end effector attached on a sixth axis are given, wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other, the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other, the fourth axis and a third axis of a third joint perpendicularly intersect each other, and there is a predetermined amount of offset between the sixth axis and the fourth axis, the method comprising:
sequentially determining a point of interest, which is a point on a circumference of a circle having the predetermined amount of offset as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis, and the fifth axis and the plane which is orthogonal to the sixth axis;
calculating a second intersection point which is an intersection point of the fourth axis and the third axis when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis;
calculating an inner product value of a first vector directed from the second intersection point to the point of interest and a second vector directed from the point of interest to the first intersection point; and
estimating that the point of interest, when an absolute value of the inner product value is less than or equal to a predetermined threshold, is an intersection point of the fifth axis and the fourth axis;
wherein the sequentially determining the point of interest, the calculating the second intersection point, the calculating the inner product value of the first vector, and the estimating that the point of interest is the intersection point of the fifth axis and the fourth axis are all performed in real-time.

Claim 3 (Currently Amended). A non-transitory computer-readable medium containing a computer program that causes a computer to perform a method of obtaining an angle of each joint of a 6-axis vertical articulated robot when a position and a posture of an end effector attached on a sixth axis are given, wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other, the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other, the fourth axis and a third axis of a third joint perpendicularly intersect each other, and there is a predetermined amount of offset between the sixth axis and the fourth axis, the method comprising:
sequentially determining a point of interest, which is a point on a circumference of a circle having the predetermined amount of offset as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis and the fifth axis and the plane which is orthogonal to the sixth axis;
calculating a second intersection point which is an intersection point of the fourth axis and the third axis when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis;
calculating an inner product value of a first vector directed from the second intersection point to the point of interest and a second vector directed from the point of interest to the first intersection point; and
estimating that the point of interest, when an absolute value of the inner product value is less than or equal to a predetermined threshold, is an intersection point of the fifth axis and the fourth axis;
wherein the sequentially determining the point of interest, the calculating the second intersection point, the calculating the inner product value of the first vector, and the estimating that the point of interest is the intersection point of the fifth axis and the fourth axis are all performed in real-time.

Allowable Subject Matter
Claims 1-4  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior arts, Kagawa (US 2012/0239194), Nakahata et al. (US 2015/0316648), Toshimitsu et al (US 2018/0001486), Okahisa et al. (US 2018/0065254), and Sato et al. (US 2015/0316648) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claim 4 depends upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 2, the closest prior arts, Kagawa (US 2012/0239194), Nakahata et al. (US 2015/0316648), Toshimitsu et al (US 2018/0001486), Okahisa et al. (US 2018/0065254), and Sato et al. (US 2015/0316648) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 2. Therefore, Claim 2 is considered novel and non-obvious and is therefore allowed.
Regarding Claim 3, the closest prior arts, Kagawa (US 2012/0239194), Nakahata et al. (US 2015/0316648), Toshimitsu et al (US 2018/0001486), Okahisa et al. (US 2018/0065254), and Sato et al. (US 2015/0316648) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 3. Therefore, Claim 3 is considered novel and non-obvious and is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda et al. (US 2018/0236669) discloses, “ROBOT SYSTEM, ROBOT CONTROLLER, AND METHOD FOR CONTROLLING ROBOT”;
Kawase et al. (US 2019/0275673), discloses “CONTROLLER FOR ROBOT AND INVERSE TRANSFORMING METHOD FOR ROBOT”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664